Name: 78/264/Euratom: Council Decision of 6 March 1978 adopting a programme of research and development for the European Atomic Energy Community on uranium exploration and extraction (indirect action)
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-03-14

 Avis juridique important|31978D026478/264/Euratom: Council Decision of 6 March 1978 adopting a programme of research and development for the European Atomic Energy Community on uranium exploration and extraction (indirect action) Official Journal L 072 , 14/03/1978 P. 0012 - 0013****( 1 ) OJ NO C 6 , 9 . 1 . 1978 , P . 14 . ( 2 ) OJ NO C 59 , 8 . 3 . 1978 , P . 39 . ( 3 ) OJ NO C 192 , 11 . 8 . 1977 , P . 1 . COUNCIL DECISION OF 6 MARCH 1978 ADOPTING A PROGRAMME OF RESEARCH AND DEVELOPMENT FOR THE EUROPEAN ATOMIC ENERGY COMMUNITY ON URANIUM EXPLORATION AND EXTRACTION ( INDIRECT ACTION ) ( 78/264/EURATOM ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLE 7 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , SUBMITTED AFTER CONSULTATION WITH THE SCIENTIFIC AND TECHNICAL COMMITTEE , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ), HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ), WHEREAS , UNDER THE COMMON SCIENTIFIC AND TECHNOLOGICAL POLICY , THE MULTIANNUAL PROGRAMME OF RESEARCH AND DEVELOPMENT IS ONE OF THE ESSENTIAL MEANS OPEN TO THE COMMUNITY OF CONTRIBUTING TO THE DEVELOPMENT OF NUCLEAR INDUSTRIES AND TO THE ACQUISITION AND DISSEMINATION OF KNOWLEDGE IN THE NUCLEAR SECTOR ; WHEREAS THE COMMUNITY DEPENDS TO A GREAT EXTENT ON THIRD COUNTRIES FOR ITS URANIUM SUPPLY AND IT IS THEREFORE IN ITS INTEREST TO DEVELOP THE RESOURCES WHICH EXIST WITHIN ITS TERRITORY ; WHEREAS COMMUNITY RESEARCH AND DEVELOPMENT ACTION IN THE FIELD OF URANIUM EXPLORATION AND EXTRACTION WOULD CONTRIBUTE TO THE REALIZATION OF THE ABOVEMENTIONED OBJECTIVE , HAS DECIDED AS FOLLOWS : ARTICLE 1 A PROGRAMME OF RESEARCH AND DEVELOPMENT ON URANIUM EXPLORATION AND EXTRACTION , AS SET OUT IN THE ANNEX , IS HEREBY ADOPTED FOR A PERIOD OF THREE YEARS FROM 1 JANUARY 1978 . ARTICLE 2 THE UPPER LIMIT OF EXPENDITURE COMMITMENTS NECESSARY FOR THE IMPLEMENTATION OF THIS PROGRAMME SHALL BE THREE MILLION EUROPEAN UNITS OF ACCOUNT , THE EUROPEAN UNIT OF ACCOUNT BEING DEFINED BY THE FINANCIAL REGULATIONS APPLICABLE , AND THE MAXIMUM NUMBER OF STAFF SHALL BE THREE . ARTICLE 3 THE COMMISSION SHALL BE RESPONSIBLE FOR IMPLEMENTING THE PROGRAMME . TO ASSIST IT IN THIS TASK , AN ADVISORY COMMITTEE ON RESEARCH AND DEVELOPMENT PROGRAMME MANAGEMENT IN THE FIELD OF URANIUM EXPLORATION AND EXTRACTION SHALL BE ESTABLISHED , THE TERMS OF REFERENCE AND COMPOSITION OF WHICH SHALL BE DEFINED IN ACCORDANCE WITH THE COUNCIL RESOLUTION OF 18 JULY 1977 ON ADVISORY COMMITTEES ON RESEARCH PROGRAMME MANAGEMENT ( 3 ). DONE AT BRUSSELS , 6 MARCH 1978 . FOR THE COUNCIL THE PRESIDENT P . DALSAGER **** ANNEX 1 . URANIUM EXPLORATION 1.1 . DISCOVERY OF URANIUM PROVINCES : - STUDIES ON URANIUM GEOLOGY AND METALLOGENY , - STUDY OF PB ISOTOPES , - PERFECTION OF TECHNIQUES FOR RAPID AND ROUTINE GEOCHEMICAL ANALYSIS , - REMOTE SENSING APPLIED TO PROSPECTING , - AIRBORNE GEOCHEMISTRY . 1.2 . DISCOVERY OF SPECIFIC TARGETS : - MIGRATION OF GASEOUS DERIVATIVES OF URANIUM , - TRANSPORTATION AND STORAGE OF URANIUM FROM SOLUTIONS , - DIRECT MEASUREMENT OF URANIUM IN SITU . 1.3 . CALIBRATION OF INSTRUMENTS 2 . URANIUM EXTRACTION 2.1 . TECHNICO-ECONOMIC FEASIBILITY STUDIES 2.2 . RESEARCH AND DEVELOPMENT PROJECTS 2.2.1 . DEVELOPMENT OF EXTRACTION TECHNIQUES : - IN SITU LEACHING , - BACTERIAL LEACHING , - LEACHING AT HIGH TEMPERATURE AND HIGH PRESSURE , - EXTRACTION FROM REFRACTORY ORES AND CALCINES . 2.2.2 . PROCESSING OF LOW-GRADE ORES AND WASTES : - EXTRACTION FROM PHOSPHATIC SEDIMENTS , - EXTRACTION FROM PHOSPHORIC-ROCK-TREATMENT PLANTS . 2.2.3 . RECOVERY FROM LOW-GRADE RESOURCES : - PHOSPHORIC ACID LIQUIDS , - SEA WATER . RESEARCH WORK WILL BE CARRIED OUT BY MEANS OF CONTRACTS .